Citation Nr: 1717244	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-37 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to December 8, 2015, and in excess of 70 percent from December 8, 2015 to the present, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) prior to December 8, 2015.  


REPRESENTATION

Appellant represented by:	W. Herren, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims were remanded in November 2013 for evidentiary development which was completed.  Additional development is, however, required in this case.  

The Veteran appeared at a Travel Board hearing in July 2013.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination to ascertain the level of disability associated with service-connected PTSD in December 2015.  The examiner noted that earlier reports, to include those of a treating physician's assistant (PA) in 2011, described symptoms of greater severity than what was described in a 2012 VA examination report.  The PA observed that a private healthcare provider had been asked by the Veteran for a statement supporting an application for Social Security Administration (SSA) disability benefits - in particular that the Veteran asked for an opinion regarding his inability to work so that his application for SSA disability benefits could be supported.  

The Veteran currently receives SSA benefits, but the Board cannot ascertain whether th basis of the award is disabililty or retirement. Other development is directed below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the SSA and obtain copies of any records associated with a claim for disability benefits with that agency.  If no such records exist, so annotate the claims file.  In additional, all clinical VA mental health treatment records from 2015 to the present should be associated with the claims file.  

2.  The Veteran should submit any evidence in his possession which might help to substantiate his claims.  Should the Veteran identify any records held outside of federal custody, following the obtaining of appropriate waivers, efforts should be made to secure the private records and to associate them with the claims file.  If no records exist, so annotate the claims file.  

3.  Return the claims file to the examiner who conducted the 2015 VA mental health examination (if available) for the purposes of providing an addendum opinion.  The following is asked:

*From the filing of the claim forward, was the Veteran's PTSD similarly severe, worse, or markedly better than what was noted in 2015?  Expressly, the May 2011 notation of a private PA, which was asserted to be "quite different" when compared to a 2012 VA examination report and, potentially, relevant to a claim for SSA disability, should be discussed.  

*The addendum must address if, prior to December 2015, the PTSD was productive of occupational and social impairment in some, most, or all areas (given the substantially more severe findings in 2015 as when compared to the 2012 report).  

*The Veteran retired from work at United Airlines in 1992.  While this was noted to be voluntary, to the extent possible, the extent to which the Veteran's mental disorder caused an inability to work prior to December 2015 should be described.  A 2002 VA assessment, which noted only "part time" employment to some degree, should be noted.  The examiner is informed that the ability to engage only in "marginal" employment is, for all intents and purposes, similar in nature to unemployable (that is, it is not considered substantially gainful employment).  

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should resolution of the claims remain less than fully favorable, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




